Case: 2:20-cv-02129-EAS-CMV Doc #: 47 Filed: 05/21/20 Page: 1 of 6 PAGEID #: 688




                         UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Chad Thompson, et al.,

                       Plaintiffs,

v.                                                                   Case No. 20-2129
                                                                     Judge Sargus
Richard "Mike" DeWine,
et al.,

                       Defendants.


                       PLAINTIFFS' RESPONSE TO DEFENDANTS'
                         MOTION FOR STAY PENDING APPEAL

       Plaintiffs, Chad Thompson, et al., (hereinafter "Plaintiff-Thompson") respectfully

OPPOSE Defendants' Motion to Stay, R. 46, this Court's Opinion and Order, R. 44, granting in

part and denying in part preliminary injunctive relief pending appeal. None of the factors that

are weighed in the calculus for granting stays pending appeals favor Defendants. Their Motion

accordingly should be DENIED.


                                          ARGUMENT


       Under Federal Rule of Civil Procedure 62(a)(1), an award of a preliminary injunction --

unlike other forms of relief -- is not automatically stayed following judgment. This is for good

reason, since an award of preliminary injunctive relief is premised not only the moving party's

likelihood of success, but also on irreparable harm being threatened that party in the absence of

immediate relief. A preliminary award all by itself is testament to the facts that (1) the movant is

likely to prevail on the merits and (2) immediate relief is absolutely needed.


                                                 1
Case: 2:20-cv-02129-EAS-CMV Doc #: 47 Filed: 05/21/20 Page: 2 of 6 PAGEID #: 689




       "In determining whether to grant a stay, the Court must consider the same four factors

considered in deciding a motion for preliminary injunction." United States v. Omega Solutions,

LLC, 889 F. Supp.2d 945, 947 (E.D. Mich. 2012). Consequently, the fact that the Court has

already granted the preliminary injunction necessarily means that it has already weighed the

factors needed for a stay and concluded that the injunction is warranted.


       "Though the factors are the same for both a preliminary injunction and a stay pending

appeal, the balancing process is not identical due to the different procedural postures." Id. (citing

Michigan Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 153 (6th

Cir. 1991)). "A motion for stay pending appeal is made after significant factual development and

after the court has fully considered the merits. As a result, a movant seeking a stay pending

appeal will have a greater difficulty in demonstrating a likelihood of success on the merits."

Omega Solutions, 889 F. Supp.2d at 947 (citation omitted). "A party seeking a stay must

demonstrate that 'there is a likelihood of reversal.'” Id. (quoting Griepentrog, 945 F.2d at

153). "This high standard is justified because 'there is a reduced probability of error, at least with

respect to a court's findings of fact, because the district court had the benefit of a complete

record....” Omega Solutions, 889 F. Supp.2d at 947 (quoting Griepentrog, 945 F.2d at 153).


       The four factors to be considered by a District Court in deciding whether to grant a stay

pending appeal under Rule 62 are:


       (1) the likelihood that the party seeking the stay will prevail on the merits of the appeal;

       (2) the likelihood that the moving party will be irreparably harmed absent a stay;

       (3) the prospect that others will be harmed if the court grants the stay; and,

       (4) the public interest in granting the stay.


                                                  2
Case: 2:20-cv-02129-EAS-CMV Doc #: 47 Filed: 05/21/20 Page: 3 of 6 PAGEID #: 690




Id. at 947-48 (citing Griepentrog, 945 F.3d at 153).

         These are the same four factors that are considered by Courts of Appeals, see Hilton v.

Braunskill, 481 U.S. 770, 776 (1987), including the Sixth Circuit. See Michigan State A. Phillip

Randolph Inst. v. Johnson, 883 F.3d 656, 662 (6th Cir. 2016). Indeed, the Sixth Circuit has

observed that because it applies an abuse of discretion standard to the District Court's decision to

deny a stay pending appeal, “[t]he injunction will seldom be disturbed unless the district court

relied upon clearly erroneous findings of fact, improperly applied the governing law, or used an

erroneous legal standard.” Mascio v. Pub. Emps. Ret. Sys. of Ohio, 160 F.3d 310, 312 (6th Cir.

1998).

         This Court, of course, has already weighed the four factors to be considered in deciding

whether to stay its preliminary injunction. After doing so, it granted preliminary relief. Putting

aside for a moment the controlling First Amendment precedents that mandated the Court's

preliminary injunction (which are discussed below), the equities in this case -- including the need

for Plaintiff-Thompson to once again begin collecting signatures in a timely fashion that he can

be confident is lawful -- call out for immediate compliance with this Court's Order.

         This Court already explained in its Opinion and Order, R.44, at PAGEID # 671, that

Defendants are not experiencing irreparable harm and would not be caused meaningful harm by

the injunction. Rather than Defendants experiencing irreparable harm, it is Plaintiff-Thompson

who is experiencing and will experience irreparable harm should relief be denied or delayed:

“'[w]hen constitutional rights are threatened or impaired, irreparable injury is presumed.' 'The

loss of First Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.'” (Citations omitted).




                                                 3
Case: 2:20-cv-02129-EAS-CMV Doc #: 47 Filed: 05/21/20 Page: 4 of 6 PAGEID #: 691




       In terms of the public interest and potential harm to others (and Defendants), this Court

addressed both:

       The Court also finds that any burden to Defendants will be outweighed by the burden on
       Plaintiffs and the public of attempting to comply with the signature requirements as
       enforced against them in these current circumstances. There is no risk that “Ohio’s ballot
       will be cluttered” with unsupported initiatives because the numerical and geographical
       requirement will not be affected by the Court’s ruling. Additionally, this Court’s decision
       is limited to these Plaintiffs, in these particular circumstances, for the November 3, 2020
       general election only. This order does not apply to other individuals or ballot issues not
       before this Court.

Opinion and Order, R.44, at PAGEID # 673.

       As for Defendants' likelihood of success (based on their legal arguments), it is

vanishingly small. There is little likelihood that the Sixth Circuit will reverse itself (and the

Supreme Court) and rule that the First Amendment does not apply to the mechanics of the

initiative process. Contrary to Defendants' legal theory, both the Supreme Court and the Sixth

Circuit have repeatedly ruled that the First Amendment applies to the qualifying processes,

including signature collection requirements, surrounding popular measures like initiatives. See

Meyer v. Grant, 486 U.S. 414, 421-22 (1988); Buckley v. American Constitutional Law

Foundation, 525 U.S. 182, 186 (1999); Taxpayers United for Assessment Cuts v. Austin, 994

F.2d 291, 296-97 (6th Cir. 1993); Committee to Impose Term Limits on the Ohio Supreme Court

and to Preclude Special Legal Status for Members of and Employees of the Ohio General

Assembly v. Ohio Ballot Board, 885 F. 3d 443, 446 (6th Cir. 2018); Schmitt v. Husted, 933 F.3d

628 (6th Cir. 2019), cert. pending, No. 19-974 (U.S., Feb. 4, 2020).

       There is little likelihood that the Sixth Circuit will overturn years of Supreme Court and

Sixth Circuit precedent and rule that State Constitutions, like Ohio's, are immune from the

Constitution and First Amendment scrutiny. "When there is an unavoidable conflict between the

Federal and a State Constitution, the Supremacy Clause of course controls." Reynolds v. Sims,

                                                4
Case: 2:20-cv-02129-EAS-CMV Doc #: 47 Filed: 05/21/20 Page: 5 of 6 PAGEID #: 692




377 U.S. 533, 584 (1964). See also Lucas v. Michigan, 420 F.2d 259, 263 (6th Cir. 1970) ("We

hold that the last sentence of Article 1, § 11 of the Michigan Constitution of 1963 is in conflict

with the Fourth Amendment") (citing Reynolds).

       There is little likelihood that the Sixth Circuit will disavow its holding in Esshaki v.

Whitmer, 2020 WL 1910154 (E.D. Mich., Apr. 20, 2020), aff'd in part, 2020 WL 2185553 (6th

Cir., May 5, 2020) -- a decision rendered just two weeks ago -- that the pandemic and strict

enforcement of election laws join together to place severe burdens on circulators' First

Amendment rights. Esshaki affirmed the District Court's negative injunction prohibiting

enforcement of Michigan's signature collection requirements and deadlines. It remanded the

matter only because it believed that affirmative relief should begin with the State. It accordingly

instructed the District Court to afford the State an opportunity "to select its own adjustments so

as to reduce the burden on ballot access, narrow the restrictions to align with its interest, and

thereby render the application of the ballot access provisions constitutional under the

circumstances." Id. at *2.


       This is exactly what the Court did here. It negatively enjoined "enforcement of the ink

signature requirement in Ohio Revised Code § 3501.38(B) and witness requirement in Ohio

Revised Code § 3501.38(E) as applied to the Thompson Plaintiffs for the November 3, 2020

general election." Opinion and Order, R. 44, at PAGEID# 675. It negatively enjoined

"enforcement of the deadline in Ohio Revised Code § 731.28 as to Thompson Plaintiffs for the

November 3, 2020 general election."        Id. Then, in terms of affirmative relief, it ordered

Defendants to confer with Plaintiff-Thompson (as well as the Intervenor-Plaintiffs) and

"direct[ed] Defendants to update the Court by 12:00 pm on Tuesday, May 26, 2020 regarding




                                                5
Case: 2:20-cv-02129-EAS-CMV Doc #: 47 Filed: 05/21/20 Page: 6 of 6 PAGEID #: 693




adjustments to the enjoined requirements 'so as to reduce the burden on ballot access.'” Id.

(citation omitted). It did what Esshaki approved.


       The Court's preliminary injunction reflects a reasoned and measured response to a

catastrophic pandemic infecting Ohio and the United States. It takes steps that are absolutely

necessary to preserving the public health while insuring that Ohio's political processes operate

unabated. The relief the Court ordered is limited and narrowly tailored to address Ohio's health

threat while leaving Ohio's numerical signature requirements intact. The Court's preliminary

injunction is consistent with those issued by Courts and Governors across the United States.

Because time is of the essence and Defendants lack meaningful support for their appeal, the

Court's preliminary injunction should not be delayed.


                                        CONCLUSION


       Defendants have little on which to base an appeal, let alone enough to demonstrate there

is a "likelihood of reversal." Omega Solutions, 889 F. Supp. 2d at 947 (quoting Griepentrog, 945

F.2d at 153). Defendants' Motion should be DENIED.




                                                    Respectfully submitted,

                                                    /s/ Mark R. Brown

Oliver B. Hall                                      Mark R. Brown
CENTER FOR COMPETITIVE DEMOCRACY                    303 East Broad Street
P.O. Box 21090                                      Columbus, OH 43215
Washington, D.C. 20009                              (614) 236-6590
(202) 248-9294                                      (614) 236-6956 (fax)
oliverhall@competitivedemocracy.org                 mbrown@law.capital.edu

                                                    Attorneys for Plaintiffs


                                                6
